                            UNITED STATES DISTRICT COURT ·
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------x
LeP ATNER & ASSOCIATES, LLP )                                         1:2 l-cv-03 890-JSR
                             )
                Plaintiff,   )
                             )
V.                                          )
                                            )        ORDER TO STRIKE
RSUI GROUP, INC.,                           )
                                            )
Defendant.                                  )
---------------------------------------------x




The court having docketed multiple orders to show cause with incorrect hearing dates (doc. 7),
the Court respectfully directs the Clerk of Court to strike document number 7from the docket
but retain the summary docket text for the record.


The date for the telephonic hearing is June 28, 2021 at 11 :00 a.m.


                                                                      '
Dated: June 22, 2021
         New York, New York




                                                                                          U.S.D.J.




                                                                          l
                                                                          \
                                                                          \
                                                                              1
                                                                              \
                                                                              \
                                                                                  \
                                                                                  \
                                                                                      \
                            UNITED STATES l)ISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------x
LePATNER & ASSOCIATES, LLP )                                        1:2 l-cv-03 890-JSR
                            )
               Plaintiff,   )
                            )
v.                                          )
                                            )    ORDER TO SHOW CAUSE
RSUI GROUP, INC.,                           )
                                            )
Defendant.                                  )
---------------------------------------------x


        Upon the Declaration of Barry B. LePatner, sworn to on April 30, 2021, and upon the

copy of the attached Complaint. it is ORDERED, that the above-named defendant show before

this Court on June 28, 2021 at 11 :00 a.m., or as soon thereafter as counsel may be heard, why an

order should not be issued pursuant to Rule of the Federal Rules of Civil Procedure compelling

the Defendant to comply fully with its obligations to provide a full and immediate defense to

Plaintiff in connection with an underlying action pending in the Superior Court of the State of

Connecticut; and it is further

         ORDERED that a copy of this order, together with the papers upon which it is granted, be

personally served upon the Defendant or its attorney on or before June 23, 2021, by 11 :00 a.m.

and that such service be deemed good and sufficient.




                                                             ~ i e d ~ s t r i c t Judge
